Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 11/12/2020, wherein claims 7 and 21-39 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
Claim Objections
Claims 24 and 31 are objected to because of the following informalities:  Regarding claims 24 and 31, the examiner suggests changing “sized to extend around a user’s head” to “configured to extend around a user’s head” to avoid potential 101 and/or 112 issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24-39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 24 recites the limitation “a central portion of the housing is substantially parallel with the support ring subassembly”. The limitation that a central portion of the housing is substantially parallel with the support ring subassembly lacks support in the original disclosure and therefore constitutes new matter because the specification does not recite this feature. The applicant points to para. 43 as providing support however the examiner does not find this limitation in para. 43. The applicant also points to figs 4 and 6 however figs. 4-6 do not appear to show this feature. Fig. 5 shows the support ring subassembly rotated to the storage position in dashed lines however it does not appear 
Claim 24 recites the limitation “an operational position in which the housing is substantially normal to the support ring subassembly”. The limitation that the housing is substantially normal to the support ring subassembly lacks support in the original disclosure and therefore constitutes new matter because the specification does not recite this feature and it unclear how the applicant is interpreting the originally filed disclosure as disclosing this feature. The applicant points to para. 43 and figs. 4 and 6 to provide support however the examiner does not find how these parts of the disclosure disclose this feature. Please clarify where support for this limitation can be found.
Claim 24 recites the limitation “said housing (a) is connected to the support ring subassembly at (i) a first anterior pivot point along the support ring subassembly and (ii) a second posterior pivot point along the support ring subassembly, and (b) is pivotably rotatable along a pivot axis that extends through the first anterior pivot point and the second posterior pivot point…”. The limitation that the housing is pivotably rotatable along a pivot axis lacks support in the original disclosure and therefore constitutes new matter because the specification recites that the support ring subassembly is pivotably rotatable relative to the housing (paras. 40-43) rather than the housing being pivotably rotatable.
substantially parallel with the support ring subassembly lacks support in the original disclosure and therefore constitutes new matter because the specification does not recite this feature and it does not appear from figs. 4-6 of the drawings that the curve of the central portion of the housing is substantially parallel with the support ring subassembly because the curvature of the  support ring subassembly is markedly different from the curvature of the central portion of the housing. Fig. 5 shows the support ring subassembly rotated to the storage position in dashed lines however it does not appear from fig. 5 of the drawing that the curve of the central portion of the housing is substantially parallel with the support ring subassembly because the curvature of the  support ring subassembly is markedly different from the curvature of the central portion of the housing. Fig. 6 also doesn’t show this feature due to differences in curvature as well as lack of alignment (support ring is not fully rotated under the central portion).

	Claim 33 recites the limitation “a central portion of the housing is substantially parallel with the support ring subassembly”. The limitation that a central portion of the housing is substantially parallel with the support ring subassembly lacks support in the original disclosure and therefore constitutes new matter because the specification does not recite this feature. The applicant points to para. 43 as providing support however the examiner does not find this limitation in para. 43. The applicant also points to figs 4 and 6 however figs. 4-6 do not appear to show this feature. Fig. 5 shows the support ring subassembly rotated to the storage position in dashed lines 
Claim 33 recites the limitation “an operational position in which the housing is substantially normal to the support ring subassembly”. The limitation that the housing is substantially normal to the support ring subassembly lacks support in the original disclosure and therefore constitutes new matter because the specification does not recite this feature and it unclear how the applicant is interpreting the originally filed disclosure as disclosing this feature. The applicant points to para. 43 and figs. 4 and 6 to provide support however the examiner does not find how these parts of the disclosure disclose these features. Please clarify where support for this limitation can be found.
Claim 33 recites the limitation “said housing (a) is connected to the support ring subassembly at (i) a first anterior pivot point along the support ring subassembly and (ii) a second posterior pivot point along the support ring subassembly, and (b) is pivotably rotatable along a pivot axis that extends through the first anterior pivot point and the second posterior pivot point…”. The limitation that the housing is pivotably rotatable along a pivot axis lacks support in the original disclosure and therefore constitutes new matter because the specification recites that the support ring subassembly is pivotably 
All remaining claims are rejected as depending on a rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 24, it is unclear what the applicant means by “a central portion of the housing is substantially parallel with the support ring subassembly” because the examiner does not find support for this limitation in the specification and additionally it is unclear how parallel the support ring subassembly needs to be in order to be considered “substantially parallel”. For the purpose of this office action, the examiner is interpreting this to mean that a central portion of the housing is substantially parallel with at least a portion of the support ring subassembly.
Regarding claim 24, it is unclear what the applicant means by “an operational position in which the housing is substantially normal to the support ring subassembly” because applicant’s specification does not recite or explain this feature. Normal is defined by merriam-webster.com as “conforming to a type, standard, or regular pattern : 
Regarding claim 24, it is unclear what is meant by “said housing (a) is connected to the support ring subassembly at (i) a first anterior pivot point along the support ring subassembly and (ii) a second posterior pivot point along the support ring subassembly, and (b) is pivotably rotatable along a pivot axis that extends through the first anterior pivot point and the second posterior pivot point…”.because applicant’s specification teaches that the support ring subassembly is pivotably rotatable relative to the housing (paras. 40-43) rather than the housing being pivotably rotatable. Did the applicant mean to claim that the support ring subassembly is pivotably rotatable relative to the housing?
Regarding claim 31, it is unclear what the applicant means by “a central portion of the housing is substantially parallel with the support ring subassembly” because the examiner does not find support for this limitation in the specification and additionally it is unclear how parallel the support ring subassembly needs to be in order to be considered “substantially parallel”. For the purpose of this office action, the examiner is interpreting this to mean that a central portion of the housing is substantially parallel with at least a portion of the support ring subassembly.

substantially parallel with the support ring subassembly” because the examiner does not find support for this limitation in the specification and additionally it is unclear how parallel the support ring subassembly needs to be in order to be considered “substantially parallel”. For the purpose of this office action, the examiner is interpreting this to mean that a central portion of the housing is substantially parallel with at least a portion of the support ring subassembly.
Regarding claim 33, it is unclear what the applicant means by “an operational position in which the housing is substantially normal to the support ring subassembly” because applicant’s specification does not recite or explain this feature. Normal is defined by merriam-webster.com as “conforming to a type, standard, or regular pattern : characterized by that which is considered usual, typical, or routine”. It is not clear what position the applicant is intending to claim because its not clear which position(s) the applicant considers to be substantially standard, regular, typical, and routine to the support ring subassembly. Additionally it is unclear how “normal” the operational position of the support ring subassembly needs to be in order to be considered “substantially normal”. For the purposes of this office action, the examiner is interpreting “substantially normal” as referring to an upright position of the helmet.
Regarding claim 33, it is unclear what is meant by “said housing (a) is connected to the support ring subassembly at (i) a first anterior pivot point along the support ring subassembly and (ii) a second posterior pivot point along the support ring subassembly, and (b) is pivotably rotatable along a pivot axis that extends through the first anterior pivot point and the second posterior pivot point…”.because applicant’s specification 


All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderwoude (WO2014160149).
	Regarding claim 24, Vanderwoude teaches a disposable helmet (100, can be disposed of)(figs. 1-8) comprising: a support ring subassembly (130 including band A, see annotated fig., 130 is considered to include the adjustment mechanism attached to C, see annotated fig.) that is sized to extend around a user's head (para. 40, figs. 2,3), said support ring subassembly having an anterior portion (portion of 130 directly connected to B, see annotated fig.)) and a posterior portion (portion of 130 directly connected to C, see annotated fig.); a housing (100 excluding 130,132,211. 100 includes B and C) comprising an air duct (298, 192, 240,163) (para, 62), an air inlet (294), and an air outlet (169)(para. 62); and an electrically powered fan (211)(para. 44) positioned so as to pull air into an air inlet and move air out of the air outlet (para. 62), wherein said housing (a) is connected to the support ring subassembly at (i) a first ) is pivotably rotatable along a pivot axis that extends through the first anterior pivot point and the second posterior pivot point (pivot axis extending through center point at which 130 directly connects to B and  center point at which 130 directly connects to C) from (i) a storage position (rotated 180  degrees along the pivot axis from an upright position so that the inside of the helmet faces up, can be stored in this position) in which a central portion (160) of the housing is substantially parallel with the support ring subassembly (160 is substantially parallel with A, see annotated fig., A would at least be held by gravity in a substantially parallel position when 100 is oriented in the storage position) into (ii) an operational position (rotated 180 degrees from the storage position so that the helmet is upright, per fig. 3) in which the housing is substantially normal to the support ring subassembly (considered to be “substantially normal” in the upright position)(The helmet including the housing can be rotated along a pivot axis that extends through the first and second pivot points from the  storage position to the operational position. The examiner notes that the applicant does not claim one part of the helmet being pivotably rotated relative to another part of the helmet and does not claim what the body is pivotably rotated relative to).

	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for 

	
	Regarding claim 25, Vanderwoude teaches the support ring subassembly (130 including A) comprises a support ring (130 excluding A, figs. 2-4) and a headband (A).
Regarding claim 26, Vanderwoude teaches the air inlet  (294) extends horizontally along an upper surface of the housing (figs. 4,8).
Regarding claim 27, Vanderwoude teaches the air inlet(294) is surrounded by portions of the upper surface of the housing (as seen in fig. 8), and (i) the air inlet and (ii) the portions of the upper surface of the housing are within a horizontal plane (fig. 8, helmet can be oriented/rotated so that 294 and surrounding portions of the upper surface of the housing are within a horizontal plane).
Movement from the storage position to the operational position is redefined for claims 28 and 29 to further include activating the fan switch to turn on the fan (para. 67).
Regarding claim 28, Vanderwoude teaches movement of said housing from (i) a storage position in which a central portion of the housing is substantially parallel with the support ring subassembly into (ii) an operational position in which the housing is prepared for use turns on the fan (movement from the storage position to the operational position includes activating the fan switch to turn on the fan (para. 67)).
Regarding claim 29, Vanderwoude teaches a switch that is activated by moving the support ring subassembly into the operational position (para. 67 and as explained per claim 28).


Regarding claim 30, Vanderwoude teaches a face shield (500 including 520) connected to the housing (via 184) and the support ring subassembly (at least via 184 and housing)(paras. 78-81).
Regarding claim 31, Vanderwoude teaches a disposable helmet (100, can be disposed of)(figs. 1-8) comprising: a support ring subassembly (130 including band A, see annotated fig., 130 is considered to include the adjustment mechanism attached to C, see annotated fig.)  that is sized to extend around a user's head (para. 40, figs. 2,3), said support ring subassembly having an anterior portion (portion of 130 directly connected to B, see annotated fig.) and a posterior portion (portion of 130 directly connected to C, see annotated fig.); a housing (100 excluding 130,132,211. 100 includes B and C and a fan switch, para. 67) comprising an air duct (298, 192, 240,163) (para, 62), an air inlet (294), and an air outlet (169,para. 62); and an electrically powered fan (211, para. 44) positioned so as to pull air into an air inlet and move air out of the air outlet (para. 62), wherein said housing (a) is connected to the support ring subassembly (connects directly to B and C, see annotated figs. 2,3), and (b) movement of said housing from (i) a storage position (fan switch (part of the housing) is in the off position and helmet is upright, can be stored in the position) in which a central portion (160) of the housing is substantially parallel with the support ring subassembly (160 is substantially parallel with A, see annotated fig.) into (ii) an operational position (fan switch is turned to the on position, helmet is upright) in which the housing is prepared for use turns on the fan (movement of fan switch from off to on moves housing from storage position (fan off, switch in off position) to operational position (fan on, switch in on position) and turns on fan so that the housing is prepared for use, para. 67).
The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains with each functional limitation.

Regarding claim 32, Vanderwoude teaches a switch that is actuated by moving the support ring subassembly into the operational position (para. 67 and as explained per claim 31).
Wherein the storage position is redefined for claim 33 as the helmet rotated 180  degrees from an upright position so that the inside of the helmet faces up, and the switch in the off position. The movement from the storage position to the operational position includes rotating the helmet to the upright position and moving the switch to the on position.
Regarding claim 33, Vanderwoude teaches said housing (a) is connected to the support ring subassembly at (i) a first anterior pivot point (center point at which 130 directly connects to B) along the support ring subassembly and (ii) a second posterior pivot point (center point at which 130 connects to C)  along the support ring subassembly, and (b) is pivotably rotatable along a pivot axis that extends through the first anterior pivot point and the second posterior pivot point from (i) the storage position (the helmet rotated 180  degrees from an upright position so that the inside of the helmet faces up and the switch in the off position) in which the central portion of the housing is substantially parallel with the support ring subassembly (160 is substantially parallel with A, see annotated fig., A would at least be held by gravity in a substantially parallel position when 100 is oriented in the storage position) into (ii) the operational position (rotated 180 degrees from the storage position so that the helmet is upright, per fig. 3, and the switch is turned to the on position) in which the housing is substantially normal to the support ring subassembly (considered to be “substantially normal” in the upright position).
Regarding claim 34, Vanderwoude teaches the support ring subassembly (130 including A) comprises a support ring (130 excluding A, figs. 2-4) and a headband (A).
Regarding claim 35, Vanderwoude teaches the air inlet  (294) extends horizontally along an upper surface of the housing (figs. 4,8).
Regarding claim 36, Vanderwoude teaches the air inlet(294) is surrounded by portions of the upper surface of the housing (as seen in fig. 8), and (i) the air inlet and (ii) the portions of the upper surface of the housing are within a horizontal plane (fig. 8, helmet can be oriented/rotated so that 294 and surrounding portions of the upper surface of the housing are within a horizontal plane).
The helmet is redefined for claims 37-39 such that the helmet further includes 400,500.
Regarding claim 37, Vanderwoude teaches a face shield (500 including 520) connected to the housing (via 184) and the support ring subassembly (at least via 184 and housing)(paras. 78-81).

Regarding claim 39, Vanderwoude teaches a hood (400) configured to cover a user's head and shoulders (fig. 1, para. 37).

    PNG
    media_image1.png
    731
    657
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 7 and 21-23 are allowed.

Response to Arguments/Amendment
Applicant's remarks filed 11/12/2020 have been fully considered.
With regards to support for the new claims, the examiner has reviewed where the applicant has pointed to in the specification and drawings to provide support however certain features are lacking support in claims 24,31 and 33 as outlined in the 112 rejections above. Please provide specifically how the specification supports these features or remove them from the claims to overcome the 112 rejections.
Vanderwoude (WO2014160149) is applied to new claims 24-39 as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/           Examiner, Art Unit 3732    

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732